Citation Nr: 1817319	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 the Veteran was afforded a hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

In December 2017, this matter was last before the Board, at which time it was remanded.


FINDINGS OF FACT

1.  A low back disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.

2.  A left knee disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.

3.  A right knee disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin, or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a low back disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection of a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection of a right knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1131 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act (VCAA) in an October 2008 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in June 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were last remanded in December 2017 to obtain medical opinions.  Following the Board's remand, opinions were obtained and associated with the claims file.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The law also provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for claimed back and knee disabilities. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for disabilities of the low back and knees, including as secondary to service-connected pes-planus.  He claims that the pes planus has resulted in an altered gait, which has caused or aggravated disabilities of the knees and spine.  

A review of the service treatment records notes no assessment of arthritis of the knees or back.  The service records do note a few instances of knee pain, with an apparent assessment of left MCL strains in January 1980 March 1981.  An October 1981 service record documents a football injury, wherein the Veteran was hit and landed on his shoulder and back.  However, only an assessment of a rhomboid muscle strain was made.  Subsequent service examinations reflect normal knees and spine.  

Following the Veteran's discharge, the earliest evidence pertaining to the knees and back appears in a March 2009 VA examination report.  At the time of the examination, the Veteran reported that he noted significant bilateral knee pain in service that had persisted since.  He also related that he injured his back at the same time he injured his shoulder in service, and that he had low back pain ever since.  Examination resulted in diagnoses left knee chondrocalcinosis, mild, bilateral knee osteoarthritis, mild, lumbar spine osteoarthritis, severe, and lumbar degenerative disc disease, severe.  The examiner did not offer etiological opinions.  

In June 2012, the Veteran testified before the Board.  With respect to the back, he again recalled that he hurt his back in the aforementioned football injury.  In regard to the knees, the Veteran explained that he had twisted his knees in basic training, but had not been placed on a profile for any knee problems.  The Veteran indicated that he continued to have problems with the back and knees after service but did not get any treatment for the conditions until many years after service.  

In April 2014, VA afforded the Veteran another VA examination.  At that time, lumbar spondylosis and bilateral knee osteoarthritis were assessed, with the examiner concluding that it was less likely than not incurred in, or caused by, service.  The examiner reviewed the claims file, and explained that aging and obesity played a role in causing the Veteran's osteoarthritis.  

Recognizing that the service records documented the Veteran's reports of injury to the back, as well as knee symptoms, the Board remanded the claims in May 2016 for an addendum opinion.  In September 2016, an addendum was entered, and the examiner concluded that any bilateral knee and low back disabilities, including arthritis, was less likely than not related to service.  The examiner noted the history of MCL sprains in service, as well as the reported back injury.  The examiner noted, however, that following the instances of knee pain and the reported back injury, the Veteran reported that he was in good health.  The examiner explained further that a lumbar strain and a knee collateral sprain typically resolved in a short period of time and without permanent impairment.  The examiner stated that he would expect evidence of continuing treatment for the conditions, but did not.  He reiterated that obesity and aging played a significant role in the degenerative changes of the Veteran's low back and knees. 

In May 2017, the Board remanded the claims for an addendum opinion to address secondary service connection.  In August 2017, the examiner entered another addendum opinion, and concluded that it was less likely than not any disability of the low back or bilateral knees was caused by the service-connected foot disability.  He stated that on examination, he saw no significant gait abnormality.  

In December 2017, the Board once again remanded the claims to have the examiner address secondary service connection by means of aggravation, because the examiner did not do so in his latest addendum.  In February 2018, the examiner stated that the Veteran's low back and bilateral knee disabilities were not at least as likely as not aggravated by the service-connected pes planus, because there was no significant gait abnormality noted on the examinations.  The examiner concluded that the Veteran's disabilities were degenerative in nature, and caused by aging and obesity.  

Initially, the Board notes that the presumptive regulations are unavailing.  Here, there is no evidence of arthritis within the first post-service year.  The Veteran is not competent to assess arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection on a presumptive basis is not warranted.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of back or knee arthritis after separation from active service.  The Board finds that the Veteran is competent to describe symptoms of back and knee pain. However, the more probative evidence does not show that Veteran has not reported continuous symptoms of back and knee pain since service.  The current statements, made in connection with his claim for benefits that maintain back and knee pain since service, are inconsistent with evidence of record showing that the Veteran denied back and knee pain on examinations in 1984 and 1989.  Reports of Medical History dated in February 1984 and December 1989 show that the Veteran denied any back or knee problems.  No back or knee conditions were noted on clinical evaluation.  Thus, the weight of the probative evidence does not does not demonstrate continuity of symptoms after service and service connection of this basis is not warranted.  

On a direct basis, entitlement to service connection for disabilities of the low back and bilateral knees is not established.  The Board acknowledges that the Veteran had MCL sprains in service.  However, there appears no evidence that these sprains resulted in any current disability of the knees.  VA examination has indicated that the Veteran's knee and low back disabilities are the result of aging and obesity, and that the MCL sprains resolved without complication.  The Board also acknowledges that the Veteran reported that he hurt is back in service while playing football.  However, the records associated with the incident do not document assessment of any injury to the low back.  It is not until over 20 years after the Veteran's discharge, that there appears any evidence relating to the knees and back.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Accordingly, entitlement to service connection on a direct basis is not established.  Gilbert, supra.  

The Veteran also seeks service connection for disabilities of the knees and low back as secondary to service-connected bilateral pes planus.  He asserts that his pes planus has resulted in an altered gait, which in turn either caused or aggravated disabilities of the low back and bilateral knees.  The Board's review of the Veteran's VA treatment records reflects a few indications of altered gait related to bilateral pes planus.  See e.g. March 2009, April 2011, October 2011 and September 2012 VA physical therapy notes.  However, on numerous other occasions, the Veteran was noted as having a normal and non-antalgic gait.  See e.g. April 2011, December 2011, December 2012, June 2014, March 2015, July 2015, December 2015, and June 2016 VA treatment notes..  Moreover, VA examination did not reflect any significantly altered gait, and a VA examiner has concluded that the Veteran's low back and bilateral knee disabilities were not caused or aggravated by the service-connected pes planus on the absence of any significantly altered gait.  Thus, although an altered gait may have been noted on occasion, the competent and probative VA opinions show that any altered gait did not result in, or aggravate, the Veteran's low back and bilateral knee disabilities.  The VA examiner's opinion is the most competent and probative evidence of record, and no otherwise competent evidence indicates that the pes planus caused or aggravated the claimed disabilities.  Accordingly, the claims are denied on a secondary basis.  Gilbert, supra.  


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


